972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Earnest SMITH, Appellant,v.Nuby G. COURTNEY;  K. Hampton; Sgt. Brown, Appellees.
No. 92-1644.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 31, 1992.Filed:  August 6, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Earnest Smith, an inmate at the Arkansas Department of Correction (ADC), Maximum Security Unit, appeals from the district court's1 judgment for defendants following a bench trial of his 42 U.S.C. § 1983 action.  Because Smith does not challenge the district court's factual findings, we deny his motion for preparation of the trial transcript.  Having carefully reviewed the record and the briefs submitted on appeal, we conclude that an extended opinion would serve no useful purpose, and that no error of law appears.  We therefore summarily affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
We decline to consider Smith's challenge to the constitutionality of the ADC mail regulations because this issue was not raised below.   Ryder v. Morris, 752 F.2d 327, 332 (8th Cir.), cert. denied, 471 U.S. 1126 (1985).



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas